Citation Nr: 1333256	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  08-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1977 to June 1980 and from December 1983 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was thereafter transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remanded the claim for additional evidentiary development, to include requesting that the Veteran identify additional sources of medical evidence in support of his claim and a VA examination with a medical opinion that reconciled incongruous medical findings of record-a January 2005 MRI report stating that the Veteran had advanced arthritic changes of the AC joint and hypertrophy of its capsule and a February 2007 radiographic report indicating that the Veteran's shoulder was normal.

In this case, the Veteran reported in March 2012 that he received treatment for his shoulder disability at the VA Community Based Outpatient Clinics located in Panama and Marianna, Florida, as well as an outpatient clinic in St. James, Missouri.  The Veteran's Virtual VA electronic claims file includes VA treatment records from Panama, Florida, dated between 2009 and 2012.  However, neither the paper claims file nor the electronic claims file includes a request for VA treatment records located in Marianna, Florida or St. James, Missouri.  Additionally, the Board observes that the most recent Supplemental Statement of the Case does not reflect consideration of the VA treatment records included in the Veteran's electronic claims file.
Also, the record shows that a VA examination of the right shoulder was conducted in August 2012.  A negative medical opinion with a rationale was included therewith.  However, the examiner did not provide any discussion or commentary on the seemingly incongruous medical findings of record as requested by the Board.

In view of the above, the Board concludes that there has not been substantial compliance with the terms of the Board's prior remand.  Therefore, remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all updated treatment records to include those from Marianna, Florida, Community Based Outpatient Clinic and St. James, Missouri, VA Outpatient Patient Clinic.

2.  Then report of VA examination dated in August 2012 should be returned to the examiner for an addendum that specifically addresses the January 2005 MRI report, which showed advanced arthritic changes of the AC joint and hypertrophy of its capsule, and the February 2007 radiographic report, which indicated normal shoulder.  The examiner should reconcile the reports if possible.

The claims file along with any pertinent medical records located in the electronic claims file must be made available to and reviewed by the examiner.  The examiner's report must explicitly state that such review occurred.

All medical conclusions to include any changes to the examiner's August 2012 medical opinion must be supported by a complete rationale.
3.  Then, after ensuring any other necessary development has been completed, the RO/AMC should readjudicate the Veteran's claim.  If action remains adverse to the Veteran, the RO/AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


